Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method of manufacturing a patient interface for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to the patient’s airways. The closest prior art, Asvadi et al. (USPAP       20160250434), shows a similar system, in which, a patient interface for delivery of a supply of pressurised air or breathable gas to an entrance to the patient’s airways (Please note, paragraph 0005. As indicated one of the most powerful non-invasive treatments is the usage of Continuous Positive Airway Pressure (CPAP) or Bi-Positive Airway Pressure (BiPAP) in which a patient interface, e.g. a facial mask, is connected via a hose to a pressure generator that blows pressurized breathable gas into the patient interface and through the airway of the patient in order to keep it open). However, Regarding independent claim 1, Asvadi et al. fail to address: “for a frame assembly having walls and configured to be disposed over nares of the patient and extending along a generally elliptical path that covers outer peripheries of the nares including alar sidewalls and a portion of a columella of the patient, the frame assembly defining a plenum chamber between its walls and the patient's skin; and a sealing element capable of forming a seal against skin that surrounds both nares of the patient without being partially located inside the patient’s nose, the sealing element being less rigid than the frame assembly and having an adhesive on at least one side of the sealing element, the sealing element being coupleable to an anterior wall of the frame assembly”; Regarding independent claim 9, Asvadi et al. fail to address: “for a mask assembly; a sealing element coupleable to the mask assembly and in contact with the patient's face and a positioning and stabilising structure, coupled to the mask assembly, the positioning and stabilising structure being configured to maintain the sealing element in sealing contact with an area surrounding an entrance to the patient’s airways while maintaining a therapeutic pressure at the entrance to the patient’s airways; wherein at least one of the mask assembly, the sealing element and the positioning and stabilising structure is configured to compensate for skin movement and deformation”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        /AMIR ALAVI/Thursday, March 3, 2022